Exhibit (10)(f)(6)
 

 
AMENDMENT NO. 5
TO
ALLTEL CORPORATION
1998 MANAGEMENT DEFERRED COMPENSATION PLAN


Effective September 1, 2006, the Alltel Corporation 1998 Management Deferred
Compensation Plan is hereby amended as follows:


1.  
Section 6.7(c)(iii) is amended by adding the following sentence to the end
thereof:



“Notwithstanding anything contained in this Section 6.7(c)(iii), a Designated
Participant who was employed by the Corporation on September 1, 2006 shall be
permitted to modify his or her distribution election to elect payment (or
commencement of payment) of his or her Deferred Compensation Account on any
specified date in 2009 or later year, provided such revised distribution
election is filed with the Corporation on or before December 31, 2006 and the
distribution elected otherwise complies with the requirements of this Section
6.7(c).”


IN WITNESS WHEREOF, this Amendment has been executed this 1st day of November,
2006.


                        ALLTEL CORPORATION 
 
                        By:   /s/ Scott T.
Ford                                          
                        Title: President and Chief Executive Officer



